DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JP 2008-21181) in view of Hattori et al. (JP 2013-191995) herein Hattori.

Regarding claim 1, Hirota discloses a display device (display device of Hirota: Figs. 1-16)  comprising: a display panel having a lower side (display panel 3 having a lower side, Hirota: Figs. 1, 6, [0055]); a speaker positioned in a rear of the display panel and adjacent to the lower side of the display panel, the speaker configured to (speaker 11 located at the rear of panel unit 3 adjacent to the lower side of the panel unit provides sound towards the bottom of the panel unit 3, Hirota: Fig. 6, [0056]); and a reflective plate covering the lower side and extending along the lower side, the reflective plate having an inner surface facing the speaker and configured to reflect forward the sound provided by the speaker (reflective plate 23 covering the lower side and extending along the lower side of panel unit 3, said reflective plate having an inner surface facing the speaker 11 and configured to reflect forward the sound provided by the speaker 11, Hirota, Fig. 6, [0056]-[0057]), but lacks wherein the reflective plate includes a step shape that protrudes from the inner surface and extends along the lower side.  
Nevertheless, it is well known in the art to have a reflective plate include a step shape that protrudes from the inner surface and extends along the lower side as demonstrated by Hattori (reflection unit 400 with multiple reflective surfaces 410 R/L 1-5 which are stepped shaped as seen by 430B, Hattori: Figs. 6, 8, [0058]-[0061]).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the reflective plate of Hirota to have a step shape that protrudes from the inner surface and extends along the lower side as demonstrated by Hattori in order to suppress the size of the reflecting plate and further enhance the degree of freedom of installation and portability of the device (Hattori: [0065]).

Regarding claim 2, in the combination of Hirota and Hattori, Hirota discloses further comprising a cover coupled to a front surface of the reflective plate (frame 22 coupled with reflection unit 23, Hirota: Figs. 6, 8, [0055]).  

Regarding claim 3, the combination of Hirota and Hattori discloses wherein the step shape includes a first surface toward a front and a second surface that is connected to the first surface and faces the display panel (step shape 430b of Hattori when incorporated into the device of Hirota would have a first surface toward a front and a second surface connected to the first surface that faces the display panel 3 of Hirota, Hirota: Fig. 6 and Hattori: Figs. 6, 8).  

Regarding claims 4-6, while the combination of Hirota and Hattori does not specifically teach wherein the first surface and the second surface form a right angle, or wherein the first surface and the second surface form an obtuse angle, or wherein the first surface and the second surface are roundly connected, it would have been an obvious matter of design choice to have the angle between the first surface and the second surface be a right angle or an obtuse angle or have wherein the first surface and the second surface are roundly connected, since applicant has not disclosed that having such an angle or round connection solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the angle or connection between the first and second surface of Hirota and Hattori. 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have wherein the first surface . 

Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651